Citation Nr: 0005368	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-20 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neck (cervical 
spine) disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for alcohol dependence 
(alcoholism).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and June 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  In 
the May 1997 rating action, the RO&IC denied, as not well 
grounded, the veteran's claims for service connection for 
cervical spine and low back disabilities.  In the June 1997 
rating decision, the RO&IC denied his claim for direct 
service connection for alcohol dependence on the basis that, 
as a matter a law, it was due to willful misconduct.  The 
veteran timely appealed these determinations to the Board.

In a July 1997 statement, which was received at the RO&IC 
that same month, the veteran asserted an informal claim for 
service connection, on a direct basis, for "a nervous 
condition."  In that same statement, the veteran further 
asserted that he had cervical spine and low back disabilities 
as secondary to his nervous condition.  To date, none of 
these claims has been considered, and they are referred to 
the RO&IC for any and all appropriate action.

In September 1999, the veteran, accompanied by his accredited 
representative, testified at a video-conference hearing 
before the undersigned Board Member.



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran currently has either a cervical spine or low back 
disability that is due to disease or injury that was incurred 
in or aggravated by service.

2.  The veteran's claim for service connection for alcohol 
dependence related to his active service was received in May 
1997.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for cervical spine or low back 
disabilities.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  Service connection for alcoholism, based on direct 
service incurrence, is precluded as a matter of law.  38 
U.S.C.A. §§ 105, 1131 (West 1991); 38 C.F.R. § 3.301 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for cervical spine and low back 
disabilities

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

However, the preliminary question to be answered is whether 
the veteran has presented evidence of well-grounded claims of 
entitlement to service connection for cervical spine and low 
back disabilities.  A well-grounded claim is not necessarily 
a claim that will ultimately be deemed allowable.  It is a 
plausible claim, properly supported with evidence.  See 
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition (1) is 
observed during service or any applicable presumption period; 
(2) continuity of symptomatology is demonstrated thereafter; 
and (3) competent evidence relates the present condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The service medical records show that the veteran was seen on 
several occasions for complaints of low back and neck pain, 
and as pointed out by the veteran, in February 1982, an in-
service examiner indicated that he had possible cervical 
spine nerve compression.  Other findings were tense neck 
muscles and pulled neck muscle.  However, the Report of 
Medical Examination at separation from service, dated in July 
1985, shows that the veteran's head, face, neck and scalp, as 
well as his spine and musculoskeletal systems, were each 
noted to be normal.

In his statements, and during his August 1997 hearing before 
a hearing officer at the RO&IC and before the undersigned 
Board Member via video-conference in September 1999, the 
veteran essentially maintained that service connection was 
warranted for each of these disabilities on the basis that he 
had had chronic neck and low back problems since service.  In 
particular, the veteran cited to an incident in which the 
ship upon which he was serving collided with another vessel.  
The veteran maintains that, as a result, he and many of his 
fellow servicemen sustained injuries.  In addition, the 
veteran reported that he had no neck or low back problems 
prior to his period of military service.  He also indicated 
that, although the disabilities were productive of chronic, 
recurrent and "nagging" pain, he thought that he could 
"live with it" and therefore did not seek formal medical 
care.  Finally, the veteran said that he had not suffered 
injuries to his neck and low back since service.

The post-service medical evidence includes VA examination 
reports dated in November and December 1985, November 1987, 
April 1991 and in February and October 1997.  A review of 
these reports shows that, prior to February 1997, they are 
negative of any diagnosis or finding of either low back or 
neck disability.  The veteran did complain of pain in the 
back of the neck during examination if April 1991; however no 
findings were recorded.  In addition, although low back and 
cervical spine disabilities were diagnosed on the February 
and October 1997 examinations, neither examiner offered an 
opinion with respect to the etiology of the disabilities.  
Similarly, the VA outpatient treatment records associated 
with the claims folder, dated from November 1986 to September 
1997, reflect that the veteran began receiving treatment for 
these disabilities in 1996; however, there is no competent 
medical opinion linking either of these disabilities to his 
period of service.  

Also of record are five VA hospitalization reports, dated 
from March 1989 to April 1997.  As noted by the RO, the first 
indication in these reports that the veteran had either a low 
back or neck disability is contained in the August 1996 
hospitalization report; again, however, that report, and 
those dated subsequent to it, do not even suggest a 
relationship between either of the veteran's current 
disabilities and his period of military service.  Finally, 
records obtained from the Social Security Administration 
(SSA) reflect that the veteran has been awarded disability 
benefits from that agency.  However, those records, which 
show that the veteran has cervical spine and low back 
disabilities, also do not contain medical evidence linking 
either of those disabilities to the veteran's period of 
military service.

The Board does not question that the veteran sincerely 
believes that his current cervical spine and low back 
disabilities are related to his period of service, to include 
the trauma that he reports that he sustained as a result of a 
collision with another vessel that occurred while he was in 
the Navy.  The Board notes, however, that as a layperson, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology merely by his own assertions; such 
matters require medical expertise.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In order for the veteran's claims for 
service connection for cervical spine and low back 
disabilities to be considered well grounded, he must submit 
medical evidence indicating that an etiological relationship 
exists between those disabilities and service.  The Board 
therefore concludes that without the requisite competent 
medical evidence attributing either of these disabilities to 
service, his claims for service connection for cervical spine 
and low back disabilities are not well grounded.  Epps; 
Caluza.

Alternatively, even though the veteran has maintained that he 
has had chronic cervical spine and low back disabilities 
since service, he has not submitted competent medical 
evidence to support this allegation.  Although a veteran is 
competent to report continuity of symptomatology, as a lay 
person, he is not competent to relate that symptomatology to 
his current cervical spine and low back disorders.  
Consequently, because the veteran is not shown to have any 
medical expertise, and because competent medical evidence 
relating his current conditions to either an in-service 
injury or to continuous symptomatology is required, his 
claims are also not well grounded under 38 C.F.R. § 3.303(b).  
See Hodges v. West, No. 98-1275 (U.S. Vet. App. January 12, 
2000); Voerth v. West, 13 Vet. App. 117, 120 (1999).

This case is similar to Hodges.  In that case, the Court 
determined that, although the veteran's stomach condition was 
noted during service and there was "abundant" evidence of 
post-service continuity of "stomach-disorder 
symptomatology" based on the appellant's own accounts, as 
well as medical corroboration of continuous stomach problems, 
the veteran's claim was not well grounded.  The Court stated 
that, although there was sufficient evidence to satisfy the 
first two elements of a well grounded claim under section 
3.303(b), the veteran had not submitted sufficient evidence 
of nexus between the present disability and the post-service 
symptomatology.  In doing so, the Court acknowledged that his 
in-service symptoms appeared to be very similar to the 
symptoms that he reported at a post-service examination and 
there was a complete absence of medical evidence showing a 
common underlying cause of those symptoms.  Id., slip op. at 
6-9.

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well grounded claims for service connection for cervical 
spine and low back disabilities and therefore the claims must 
be denied on that basis.  See 38 U.S.C.A. § 5107(a).  The 
Board notes that, in the absence of well-grounded claims, VA 
is under no duty to assist the veteran in the development of 
the facts pertinent to the claim, Morton v. West, 12 Vet. 
App. 477 (1999), including having the veteran undergo an 
additional examination, Yabut v. Brown, 6 Vet. App. 79 
(1994).  Furthermore, the Board is not aware of the existence 
of any evidence, which, if obtained, would render the claim 
well grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  Indeed, at his September 1999 hearing, the 
veteran acknowledged that all pertinent medical records had 
been associated with the claims folder.  He further admitted 
that no doctor had ever told him that a relationship existed 
between current disability and any incident of military 
service.

The Board views its (and the RO&IC's) discussion above as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for service connection for the 
claimed disability, and the reasons why the current claims is 
inadequate.  See Robinette, 8 Vet. App. 69, 77-78 (1995).


II.  Service connection for alcohol dependence

The veteran's claim for service connection for alcoholism was 
received in May 1997.  In his statements and hearing 
testimony, the veteran essentially asserts that service 
connection is warranted for this disability on the basis that 
he became an alcoholic during service.  In this regard, he 
points out, and the service medical records confirm, that he 
received substantial treatment for this disability during 
service.  In addition, he argues that service connection is 
warranted because the evidence "clearly shows" that he had 
this disability to a compensable degree prior to October 31, 
1990.

For claims filed prior to October 31, 1990, service 
connection was permitted for organic diseases and 
disabilities which were a secondary result of the chronic use 
of alcohol or drugs, because such organic disease or 
disability was not considered to be of willful misconduct 
origin.  See 38 C.F.R. § 3.301(c)(2), (3) (1990).  For this 
reason, service connection was established in the veteran's 
case for pancreatitis and hepatitis, both of which were 
organic diseases arising from his alcohol abuse.  The Omnibus 
Budget Reconciliation Act of 1990 (OBRA 1990), Pub.L. No. 
101-508, § 8052, 104 Stat. 1388, included amendments to 
statutes governing VA benefits, including 38 U.S.C. § 105 
which no longer permits a finding that an injury or disease 
was incurred in line of duty if it resulted from the abuse of 
alcohol or drugs.  In other words, had the veteran's claim 
for service connection for pancreatitis and hepatitis been 
filed after October 31, 1990, service connection would have 
been denied for both, even though they were noted in service, 
because they would not have been found to be in line of duty.  
Prior to October 31, 1990, service connection would not have 
been established for alcoholism itself, because such would 
not have been found to be incurred in the line of duty.  

Turning now to the veteran's claim for service connection for 
alcoholism, filed after October 31, 1990, the following are 
applicable.  Service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991).  Significantly, 
however, direct service connection may be granted only when a 
disability was not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105 (West 1991) and 38 C.F.R. § 3.301 (1999).  The 
term alcohol abuse means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to or death of the user.  See 38 C.F.R. § 
3.301(d) (1999).  The VA General Counsel has interpreted 
these provisions to mean that a substance abuse disability 
cannot be service connected on the basis of its incurrence or 
aggravation in service.  See VAOPGCPREC 11-96.  See also 
VAOPGCPREC 2-98.

The above referenced statute passed by the Congress, the 
regulation promulgated by VA, and the opinions by the VA 
General Counsel are clear and specific in precluding grants 
of service connection for alcoholism based on claims of 
direct service incurrence, and the Board is bound by them.  
Where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's claim must be denied as a matter 
of law.  








ORDER

In the absence of evidence of well-grounded claims, service 
connection for cervical spine and low back disabilities is 
denied

Service connection for alcohol dependence is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

